Case 1:14-cv-04958-ER Document 53-2 Filed 02/06/20 Page 1 of 1

Supreme Court of Caltfarnia

JORGE E. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

RACHAEL E. HUNT

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that RACHAEL E. HUNT, #291499, was on the 30th day of
November 2013, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this

state in good standing.

Witness my hand and the seal of the court
on the 4th day of February 2020.

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

w CGD

x Wong, Senior Deputy Clerk
